EXHIBIT 10.1
 


CONSULTING ADVISORY SERVICES AGREEMENT
 
THIS CONSULTING ADVISORY SERVICES AGREEMENT (this “Agreement”) is entered into
and is effective as of the ____ day of May 2015, by and between Osprey Capital
Advisors, LLC, a Florida limited liability company having its principal address
at 2158 Summit Way, Palm Harbor FL 34684 (the “Consultant”) and CDEX Inc., a
Nevada corporation with principal offices located at 4555 South Palo Verde Road,
Suite 123, Tucson, AZ 85714 (the “Company”). The Consultant and the Company are
sometimes individually referred to herein as a “Party,” and collectively as the
“Parties.” 
 
WHEREAS, the Company desires to engage the Consultant to provide the Company
with advisory and consulting services pertaining to financial and investor
relations in accordance with the terms and conditions set forth herein; and
 
WHEREAS, the Consultant, which is regularly engaged and experienced in providing
such types of services to public companies such as the Company, desires to be
engaged by and provide such services to the Company on the terms and conditions
set forth herein.
 
NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereby agree as
follows:
 
1. Purpose. The Company hereby engages the Consultant on a non-exclusive basis
for the Term, as defined under Section 4 below, to render advisory and
consulting services to the Company relating to financial and investor relations
upon the terms and conditions set forth herein.
 
2. Description of Advisory and Consulting Advisory Services.
 
2.1 The Consultant shall, generally, on a non-exclusive basis, as an advisor and
consultant, provide the Company with the following advisory and consulting
services (the “Services”):
 
2.1.1 Assist the Company in marketing and improving its corporate presence to
better enable the Company to raise capital to fund its operations through
private placements, public offerings or otherwise, including establishing
relationships with individuals, banks, funds and other investors to evaluate a
possible investment in the Company and to provide guidance regarding funding
structure and terms;
 
2.1.2 Work with, and report directly to, the Company’s Chief Executive Officer
to provide guidance on establishing a market. distribution of products,
licensing, employment, board development and cost savings and to provide
reports, projections or assessments to enhance and strengthen the Company’s
market presence, provided such reports, projections or assessments are expressly
requested by the Company in writing to the Consultant during the Term of this
Agreement;
 
2.1.3 Review the Company’s business plan and corporate strategy, assist the
Company in and provide advice relating thereto;
 
 
 

--------------------------------------------------------------------------------

 
 
2.1.4 Meet (in person or telephonically) with the Company’s Chief Executive
Officer, weekly for the first three weeks of this Agreement and thereafter as
needed, and any other persons deemed appropriate by the Consultant or the
Company, to review the Company’s long-term and short- term financing and growth
objectives;
 
2.1.5 Provide investor relations and public relations services, including advice
on preparation of press releases pertaining to major corporate events and
arranging for publication thereof; and
 
2.1.6 Advise the Company regarding its business and financial strategy and
efforts taken by the Company in developing investor interest in the Company.
 
2.2 The Parties agree that the Consultant shall have the right, but not the
obligation, to utilize any one or more other persons and/or entities to assist
the Consultant in performing the Services described in this Section 2, as the
Consultant deems appropriate, provided that the Parties hereto agree that the
Consultant shall bear and assume all costs and responsibilities in connection
with it utilizing any one or more of such other persons and/or entities to
assist the Consultant in performing the Services. In connection therewith, the
Consultant shall take reasonable efforts to ensure that any person and/or entity
utilized by the Consultant to undertake any of the Services shall maintain any
and all information and documents concerning the Company provided by the Company
and/ or the Consultant to such person or entity as confidential and not utilize
the information for any purpose other than as listed in Sections 1 and 2 of this
Agreement during or after the Term of this Agreement, or its earlier expiration,
other than to assist the Consultant in performing its obligations pursuant
hereto.
 
3. Compensation. In consideration for the Services described under Section 2 of
this Agreement, the Company hereby agrees to pay to the Consultant or its
designee(s), and the Consultant hereby agrees to accept from the Company, Twelve
Million (12,000,000) shares of restricted Class A common stock, of which Seven
Million Five hundred thousand (7,500,000) shares shall be due and payable upon
execution of this Agreement. The remainder of the shares shall be issuable from
time to time at the request of the Consultant, each issuance in an amount not to
exceed (i) 9.99% of the total issued and outstanding shares of the Company’s
common stock less (ii) the number of shares then beneficially owned by the
Consultant or its affiliates, such that at no time shall the Consultant or any
of its affiliates, individually or as a group, own in excess of 9.9% of the
issued and outstanding shares of the Company’s Class A common stock or otherwise
be deemed an affiliate of the Company.  The payment to the Consultant under this
Section 3 shall deemed earned in full within Seven (7) calendar days of the
execution of this Agreement. In addition to the foregoing, the Company shall
reimburse the Consultant for any and all actual, reasonable, out-of- pocket
expenses for travel in connection with the Consulting Services performed under
this Agreement, provided that the Company must approve all expenditures
exceeding Two Hundred Dollars ($200.00). The Consultant shall submit accurate
and complete supporting documents for reimbursement of such expenses and shall
follow any policies, requirements or reasonably instructions directed by the
Company in connection with such expenses. The Consultant shall provide the
Company with IRS Form W-9 and any other information the Company may reasonably
request in order to comply with IRS and other regulatory reporting obligations.
 
 
 

--------------------------------------------------------------------------------

 


4. Term. The term (the “Term”) of this Agreement shall be for a period of Two
hundred forty (240) calendar days from the date first set forth above, subject
to its earlier termination for any reason or no reason by either Party upon
Thirty (30) calendar days’ prior written notice (except as provided in the
immediate following sentence). Notwithstanding the foregoing, the Consultant may
not terminate this Agreement if the Consultant has been timely compensated by
the Company pursuant to Section 3 above. Any termination of this Agreement for
any reason, or no reason, shall not have any effect on the obligation of the
Company to reimburse the Consultant for any costs and expenses, if any,
previously approved, by the Company in writing, or the obligation of the
Consultant to preserve and hold and to cause its employees and agents to hold
all information, in whatever form, provided by the Company not otherwise
previously made public by the Company in trust and confidence for the benefit of
the Company, and to not use any of such information for any purpose whatsoever
after the termination of this Agreement.


5. Representations of the Consultant. The Consultant represents and warrants to
the Company as of the date hereof as follows:
 
5.1 Authority. The Consultant is a limited liability company duly organized,
validly existing and in good standing under the laws of the state in which it is
organized. The Consultant has all requisite power and authority to execute,
deliver and perform all of its obligations under this Agreement. The
Consultant’s execution, delivery and performance of this Agreement have been
duly and validly authorized by all necessary action on the part of the
Consultant, and no third party consent or authorization is needed on the part of
the Consultant to execute, deliver and perform all of its obligations hereunder.
The Agreement constitutes the legal, valid and binding obligation of the
Consultant enforceable in accordance with its terms against the Consultant
except as may be limited by laws affecting the enforcement of creditors’ rights
or equitable principles generally.
 
5.2 No Restrictions against Performance. Neither the execution, delivery or
performance of this Agreement by the Consultant will, with or without the giving
of notice or the passage of time, or both, violate any provisions of, conflict
with, result in a breach of, constitute a default under, or result in the
creation or imposition of any lien or condition under: (i) any and all
organizational documents of the Consultant, including its articles of
organization, as same may be amended, operating agreement, as same may be
amended; (ii) any federal, state or local law, statue, ordinance, rule or
regulation which may be applicable to the Consultant; (iii) any contract,
instrument or agreement by which the Consultant is bound; (iv) any order,
judgment, writ, injunction, decree, license, permit or other authorization of
any federal, state or local court, governmental agency or quasi-governmental
agency by which the Consultant is or may be bound or subject.
 
5.3 Release of Information about the Company; Related Matters. The Consultant
shall not release any financial or other information or data about the Company
without the express prior consent and approval of the Company, which consent and
approval shall only be evidenced by the signature of the Company’s President or
Chief Executive Officer on such release. Notwithstanding the foregoing, the
Consultant may disclose information pursuant to any judicial order, requirement
of a governmental agency or by operation of law. The Consultant shall not
conduct any meetings with any prospective financial investors without the
express prior consent and approval of the Company of the proposed meeting and
the format or agenda of such meeting, in which case, if approved, the Company
may elect to have a representative attend such meeting.
 
 
 

--------------------------------------------------------------------------------

 
 
5.4 Regulatory Matters. Neither the Consultant nor any of its managers,
officers, directors, members or affiliates nor any person or entity with whom
the Consultant may seek assistance in performing its duties hereunder is subject
to any action, proceeding, investigation or inquiry by any federal and/ or state
regulatory authority or quasi- regulatory authority nor is any such action,
proceeding, investigation or inquiry pending or, to the best knowledge of the
Consultant, threatened against the Consultant and/ or any of its managers,
officers, directors, members, or affiliates nor any person or entity with whom
the Consultant may seek assistance in performing its duties hereunder.
 
6. Representations of the Company. The Company represents and warrants to the
Consultant as of the date hereof as follows:
 
6.1 Authority. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state in which it is incorporated. The
Company has all requisite power and authority to execute, deliver and perform
all of its obligations under this Agreement. The Company’s execution, delivery
and performance of this Agreement have been duly and validly-authorized by all
necessary action on the part of the Company, and no third party consent or
authorization is needed on the part of the Company to execute, deliver and
perform all of its obligations hereunder. This Agreement constitutes the legal,
valid and binding obligation of the Company enforceable in accordance with its
terms against the Company except as may be limited by laws affecting the
enforcement of creditors’ rights or equitable principles generally.
 
6.2 No Restrictions against Performance. Neither the execution, delivery or
performance of this Agreement by the Company will, with or without the giving of
notice or the passage of time, or both, violate any provisions of, conflict
with, result in a breach of, constitute a default under, or result in the
creation or imposition of any lien or condition under: (i) any and all
organizational documents of the Company, including its articles of
incorporation, as same may be amended, or bylaws, as same may be amended; (ii)
any federal, state or local law, statue, ordinance, rule or regulation which may
be applicable to the Company; (iii) any contract, instrument or agreement by
which the Company is bound; (iv) any order, judgment, writ, injunction, decree,
license, permit or other authorization of any federal, state or local court,
governmental agency or quasi-governmental agency by which the Company is or may
be bound or subject.
 
6.3 Representation. The Company acknowledges that, to the best of its knowledge,
the Company is not the subject of any investigation, claim, decree or judgment
involving any violation of the rules promulgated by the Securities and Exchange
Commission or securities laws. The Company further acknowledges that, to the
best of its knowledge, the Consultant is not a Securities Broker Dealer or a
Registered Investment Advisor. The Company acknowledges that, to the best of its
knowledge, it has not violated any rule or provision of any regulatory agency
having jurisdiction over the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Obligations of Company. The Company shall provide the Consultant with a copy
of all available Company documents, internal and confidential business plans,
corporate strategy memorandums, and all related reports, schedules, exhibits,
and all related documentation reasonably needed by the Consultant for the tasks
assigned to the Consultant and described in Section 2 of this Agreement. The
Company agrees that all information and documents that it provides the
Consultant regarding the Company (the “Company Documents”) at the inception of
this Agreement and at all times thereafter, will be accurate and complete and
that the Company will, at all times during the Term of this Agreement, assume
and retain an obligation to promptly and without delay update and correct all
information and documents provided to the Consultant and provide the Consultant
with copies of all press releases, public statements, filings, and all other
disclosures that it makes so as to ensure that the Consultant does not use or
employ any information regarding the Company that is inaccurate or incomplete in
any material respect. The obligations imposed on the Company under this Section
7 are to be broadly construed.
 
8. Company Documentation/Information. The Company agrees that it shall, at all
times during the Term of this Agreement, assume full responsibility to provide
the Consultant with accurate and complete Company Documents and information
regarding the Company and its affairs, prospects and plans, to the extent
necessary for the Consultant to provide its Services under Section 2 above.
 
9. Matter of Confidentiality and Proprietary Information. It is understood and
agreed that, in the course of providing the Services hereunder and through the
activities contemplated by this Agreement, the Consultant on behalf of itself
and on behalf of all of the Consultant’s employees and agents, agrees to keep
and hold, and to cause its employees and agents to keep and to hold any and all
information, in whatever form, provided by the Company not otherwise previously
made public by the Company in trust and confidence for the benefit of the
Company, and to not use any such information for any purpose during or after the
Term of this Agreement, or its earlier expiration, other than in furtherance of
the Consultant performing its duties hereunder. Upon request of the Company, the
Consultant shall promptly return, and shall cause its employees and agents to
promptly return to the Company all printed information provided by the Company
in whatever form, including e-mail correspondence, and in addition, notes in
whatever form made by the Consultant, its employees, and agents concerning the
Company, and not retain any copies thereof.
 
10. Indemnification. Each of the Parties hereto agrees to indemnify and hold
harmless the other Party and its officers, directors, employees, agents,
affiliates and equity owners from and against any and all claims, demands,
actions, suits, proceedings, losses, damages (including reasonable
attorneys’ fees and costs) arising out of or relating to any breach by either
Party of any of the terms and conditions of this Agreement or of any breach of
their respective representations and warranties, and in the case of the
Consultant, as a result of its gross negligence or intentional misconduct in
disseminating information regarding the Company or otherwise in its provision of
services to the Company under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
11
 

 
11.1 The Consultant agrees and acknowledges that in performing the Services
pursuant to this Agreement, the Consultant shall be acting as an independent
contractor with respect to the Company, and not as an employee, agent, partner
or joint venturer of the Company. The Consultant, in its capacity as a hired
consultant, shall be free to accept other assignments and undertake other
activities on its own account or for the accounts of third parties, provided
that such assignments or activities: (i) do not violate this Agreement or any
other agreement between the Consultant and the Company; and (ii) do not compete
directly or otherwise interfere directly with the business of the Company. The
Consultant and the Company hereby acknowledge and agree that nothing in this
Agreement constitutes a hiring or employment agreement. In no event shall
Consultant have any power or authority to bind the Company in any manner. No
form of joint venture, partnership, or similar relationship between the Parties
is intended or hereby created as a result of the entry into or performance by
the Parties of this Agreement.
 
11.2 The Consultant shall bear sole responsibility for payment on behalf of
itself of any federal, state or local income or employment tax or withholding,
unemployment insurance, workers’ compensation insurance or liability insurance.
The Consultant agrees to indemnify and hold the Company harmless with respect to
all such payments claimed or assessed by any taxing authority, including
reasonable attorneys’ fees. The Consultant shall not be eligible to participate
in any employee benefit plan or program of the Company, and the Consultant
understands and agrees that the Consultant is not eligible for, and the
Consultant hereby waives any claim to, wages, compensation incentives, health
coverage or any other benefits provided to employees of the Company.
 
11.3 If at any time the Consultant’s status as an independent contractor is
challenged, the Consultant agrees to give the Company immediate notice thereof
and to cooperate fully with the Company in defending such challenge, if so
requested.
 
12. Miscellaneous.
 
12.1 Relationship of Parties. This Agreement does not establish any partnership,
joint venture, or other business entity or association between the
 
Parties and neither Party is intended to have any interest in the business or
property of the other (other than in the case of the Consultant, becoming a
shareholder in the Company).
 
12.2 Assignment. This Agreement and the rights and obligations of the Parties
hereunder may not be assigned
 
by either Party in whole or in part without the express prior written consent of
the other Party hereto, which consent may be withheld without any liability to
such Party, its officers, directors, employees, agents, affiliates and equity
owners.
 
12.3 Successors and Assigns. The provisions of this Agreement shall be deemed to
obligate, extend to and inure to the benefit of the successors of each of the
Parties to this Agreement, if any, and permitted assigns, if any.
 
12.4 Survival of Representations, Warranties. Notwithstanding the termination of
this Agreement, the representations and warranties of each of the Parties with
respect to confidentiality matters under Section 9 and the indemnity provisions
under Section 10 hereof shall survive the termination of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
12.5 Waiver of Breach. The waiver by either Party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any subsequent breach by the other Party.
 
12.6 Notices. Any notice required or desired to be given under this Agreement or
pursuant hereto shall be in writing and shall be deemed given and shall be
effective upon actual receipt if delivered by hand, or sent by certified or
registered U.S. mail, postage prepaid, and return receipt requested, or by
prepaid overnight express service, or via tele copier.
 
12.7 Entire Agreement; Execution in Counterparts. This Agreement contains the
entire agreement of the Parties hereto as to the subject matter hereof and may
be modified or changed only by an agreement in writing signed by the Party
against whom enforcement of any modification or change is sought. If any
provision of this Agreement is declared void, such provision shall be deemed
severed by this Agreement, which shall otherwise remain in full force and
effect. This Agreement may be executed in counterparts.
 
12.8 Title and Headings. Titles and headings to Sections and sub-paragraphs are
for convenience of reference only and are not intended to effect the meaning or
interpretation of this Agreement.
 
12.9 Expenses. Each of the Parties hereto agrees to bear its own costs,
attorney’s fees and related expenses associated with the negotiation of this
Agreement.
 
12.10 Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed solely in accordance with the laws of the State of New York,
without giving effect to its conflict or choice of law principles. Jurisdiction
and venue for any action and/or proceeding relating to or arising out of this
Agreement shall be solely in the federal and/or state courts located in New York
County, New York.


12.11 Non-Circumvent. During and for Two (2) years after the Term of this
Agreement, the Company shall not circumvent or attempt to circumvent the
Consultant and enter into any agreement or arrangement with any investor or
source of capital or media contact introduced to the Company by the Consultant.
 
[SIGNATURE PAGE TO FOLLOW]
 
IN WITNESS WHEREOF, the Parties have executed this Consulting Advisory Services
Agreement as of the date first set forth above.
 
THE COMPANY: CDEX Inc.
 
By:  Name:Jeffrey K. Brumfield
 
 Title:  CEO
 
__________________  ________________________________ ___________________________
________________
 
________________________________ ___________________________ ________________
 
 ___________________________ ________________
 
 
 

--------------------------------------------------------------------------------

 


 
Address: ________________________________ ________________________________
________________________________
 
THE CONSULTANT:
 
 
 
 
OSPREY CAPITAL ADVISORS, LLC
 


 
By: _____________________________
 
Name:
 Title:
 
 

--------------------------------------------------------------------------------